Citation Nr: 1527193	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from September 1941 to June 1942, and in the Philippine Army from March 1945 to May 1946.  He was a prisoner of war (POW) from April 1942 to June 1942.  He died on February [redacted], 1988.  The appellant is his widow.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A February 2003 rating decision initially denied appellant's claim of entitlement to service connection for cause of the Veteran's death; the appellant did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the February 2003 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cause of the Veteran's death; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, denying the claim of entitlement to service connection for cause of the Veteran's death, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for cause of the Veteran's death; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An August 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in March 2013.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

A VA medical opinion has not been obtained in this case, however, because the Board finds that new and material evidence has not been submitted, and therefore the duty to assist to obtain a medical opinion has not been triggered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  New and Material Evidence 

In August 2002, the appellant claimed service connection for cause of the Veteran's death.  The claim was denied in a February 2003 rating decision.  The Veteran was notified of the decision the same month.  The Veteran did not respond.  The Board concludes that the February 2003 rating decision became final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The claim for entitlement to service connection for cause of the Veteran's death was denied for lack of persuasive evidence that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  To reopen, new and material evidence must be received showing evidence a disability related to service caused or contributed to the Veteran's death. The Board notes that the Veteran was not service-connected for any disabilities during his lifetime.

In her July 2012 claim, the appellant asserted that gastrointestinal disabilities and traumatic arthritis contributed to the cause of the Veteran's death.  In September 2012, D.M., a friend of the Veteran, submitted a letter stating that the Veteran suffered from psychological effects of war.  A September 2012 letter from the appellant also noted the psychological symptoms suffered by the Veteran during their marriage.  In her March 2013 Notice of Disagreement, the appellant contended that the Veteran had posttraumatic stress syndrome that contributed to his cause of death.  Finally, the appellant submitted an article entitled Trauma and the gut: interactions between stressful experience and intestinal function.  The article suggested functional gastrointestinal disorders were common in patients with PTSD.  There is no new medical evidence contained within the file since February 2003.  

There is no evidence new to the claims file since the February 2003 denial that supports a finding that a disability incurred in service caused or contributed to the Veteran's death.  The Veteran's death certificate lists the Veteran's cause of death as cardiac respiratory arrest, due to hypovolemia, due to gastro intestinal bleeding/pancreatic cancer.  Though the article submitted by the appellant suggests a connection between gastrointestinal disorders and psychological trauma, the Veteran's death certificate indicates the underlying cause of the Veteran's death was cancer, not a gastrointestinal disorder, although gastrointestinal bleeding was present.  Thus, the evidence submitted by the appellant, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death; this evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. 
§ 3.156(a).




ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


